






Citation:


Brophy 
          v. Hutchinson


Date:
20030114









2003 
          BCCA 21


Docket:


CA029317






COURT 
          OF APPEAL FOR BRITISH COLUMBIA




BETWEEN:




PATRICK DEVIN BROPHY




PLAINTIFF

(APPELLANT)




AND:




NEIL ROBERT HUTCHINSON




DEFENDANT

(RESPONDENT)



















Before:


The 
          Honourable Chief Justice Finch







The 
          Honourable Madam Justice Rowles







The 
          Honourable Madam Justice Huddart










E.P. 
          Caissie


Counsel 
          for the Appellant




S.B. 
          Stewart

L.J. 
          Bell




Counsel 
          for the Respondent




Place 
          and Date of Hearing:


Vancouver, 
          British Columbia




November 27, 2002




Place 
          and Date of Judgment:


Vancouver, 
          British Columbia




January 14, 2003










Written 
    Reasons by:

The 
    Honourable Chief Justice Finch



Concurred 
    in by:

The 
    Honourable Madam Justice Rowles

The 
    Honourable Madam Justice Huddart


Reasons for Judgment of the Honourable 
    Chief Justice Finch:




I.



[1]

The plaintiff appeals the dismissal of his action for damages, tried 
    by judge and jury in December 2001.  Several grounds of appeal are raised, 
    but in essence, the question is whether the trial was fair, or whether a miscarriage 
    of justice occurred.  Specifically, counsel for the plaintiff (not counsel 
    at trial) says: the learned trial judge erred in permitting defence counsel 
    (not counsel on the appeal) to address the jury immediately following the 
    opening address by counsel for the plaintiff, without giving plaintiffs counsel 
    an opportunity to be heard on that issue; and in permitting, and failing to 
    correct in his directions to the jury, improper argumentative and inflammatory 
    statements made by defence counsel in both his opening and closing remarks.  
    The conduct of plaintiffs trial counsel is also called in question, because 
    of her failure to object to what are now said to be serious flaws in the process.

[2]

Counsel for the plaintiff raises other issues as to the adequacy of 
    the judges charge on the central issue at trial of credibility, but on the 
    view I take of this matter, it is not necessary to address those other issues.



II.

[3]

At trial, the jury concluded that the accident giving rise to this 
    action occurred without any negligence on the defendants part.  No other 
    facts were found in this case, and of course, no findings of fact are made 
    on this appeal.  What follows is a brief summary of some of the evidence that 
    the jury heard, for the purposes of providing a context to the issues raised 
    on this appeal.

[4]

The accident occurred on the morning of 9 January 1996.  The plaintiff 
    was then a 14 year old boy, with dyslexia, a learning disability.  He was 
    riding his bicycle on the way to school.  He was riding north on the sidewalk 
    on the east side of 216
th
Street in Langley.  To his right was 
    a tall fence.  The defendants vehicle emerged from a driveway on the east 
    side of 216
th
Street.  The tall fence obscured the view of both 
    the defendant and the plaintiff for one another.  There was a collision between 
    the defendants vehicle and the plaintiffs bicycle, and the plaintiff was 
    thrown to the ground.

[5]

The plaintiff and defendant gave conflicting versions as to how the 
    accident occurred.  The plaintiff said the defendants vehicle came out from 
    behind the fence when he was so close he had no time to stop.  He said he 
    tried to avoid a collision by swerving to his left, but the defendant kept 
    moving and he was struck by the front left bumper.  The defendant said he 
    pulled out and stopped, saw the plaintiff approaching from some distance, 
    and remained stationary in his vehicle while the plaintiff, who appeared to 
    panic, and to lose control of his bicycle, rode into the side of the defendants 
    front fender.

[6]

There was also conflicting evidence as to the nature and extent of 
    the injuries caused by the accident.  The plaintiff alleged soft tissue injuries 
    to his face and right knee, a phobia for bike riding, and severe depression 
    and anxiety.  He alleged the psychological trauma to be the cause of his finding 
    a new set of friends who had a negative influence on him, of his developing 
    the habit of smoking marijuana, and of his subsequently doing poorly at school.  
    At the time of trial, when the plaintiff was 20 years old, he had not completed 
    high school, and had a very limited record of gainful employment.

[7]

The defendants case was that the plaintiffs physical injuries were 
    inconsequential, that he had always been a poor student and that he and his 
    mother were using the accident as an excuse for the poor start in life the 
    plaintiff had made.



III.

[8]

Before the jury was empanelled, counsel had a brief discussion with 
    the learned trial judge about the issues to be tried, and the evidence to 
    be called.  In the course of that discussion, this exchange occurred:

[DEFENCE 
    COUNSEL]:  One other issue Id like to bring up now rather than while the 
    jurys here is I would very much like to give my opening after my friend gives 
    her opening. I dont know if theres any objection to that or not.



THE 
    COURT:  Well, youre entitled to do it either at the start or the opening 
    of your defence. Its all right.







[9]

Counsel for the plaintiff made no submissions.  She opened her case 
    to the jury.  She told them the defendant had chosen trial by jury, and that 
    it was her first jury trial.  She asked the jury not to hold her short-comings 
    against the plaintiff.

[10]

Counsel 
    outlined the evidence she expected to lead.  She said that sports and physical 
    activities were an important part of the plaintiffs life before the accident.  
    After the accident, he no longer rode his bicycle.  He lost his friends.  
    He took up smoking pot.  He became depressed and anxious.  He tried to work 
    as a roofer but could not because of pain in his knee.  She told the jury 
    they would hear conflicting versions of how the accident occurred, and that 
    their job would be to decide which version was true.

[11]

Counsel 
    for the defence then made his opening speech to the jury.  He summarized what 
    he expected the defendants evidence about the accident would be.  He referred 
    to what plaintiffs counsel had said in opening about the alleged consequences 
    of the accident.  Then he said this:

And 
    I suspect youll hear evidence that, because he developed this fear of bike 
    riding, he lost contact with the kids that he used to ride bike with  bikes 
    with, and that he fell into the wrong crowd. And as my friend said, he ended 
    up smoking a lot of marijuana.



At times 
     I anticipate at times he will admit to you or tell you that he was smoking 
    up to ten joints a day. And his habit was such that in order to support it, 
    he had to deal drugs himself. Its no surprise, but he eventually dropped 
    out of school; and I understand that the plaintiff is not gainfully employed. 
    And the gist is, the plaintiff is saying, or will say, that this is Mr. Hutchinsons 
    fault, from this incident that happened six years ago, has led to an effect 
    on this plaintiffs life. And again, Im here to tell you that thats not 
    true.



Now, 
    given the things that have happened to this plaintiff, you would have anticipated 
    that the plaintiff was seeing all sorts of doctors for his right knee problem, 
    or for the psychological effect of this accident. And again, this is not evidence, 
    but in anticipation of evidence, five times the plaintiff went to his family 
    doctor, complaining about knee problems or other problems. Five times in almost 
    six years.



Youve 
    also heard my friend talk about the psychologist that the plaintiff saw. Now, 
    the psychologist, Dr. Schultz, saw the plaintiff in 1999, almost three years 
    after the accident.  And the psychologist will explain to you what evidence 
    she had before her, when she came to her conclusions and recommendations.



And 
    Im here to tell you now that one of her recommendations, one of her recommendations 
    to get the plaintiff back on track, was that funding be provided so that he 
    could take up professional jet-ski racing. Its true. Its true. Thats one 
    of the recommendations.



Youll 
    hear evidence from the plaintiff that, when he was racing B.M.X., it wasnt 
    unusual to fall down. Sometimes he would hit the jump the wrong way, land 
    the wrong way, or sometimes a rider would cut him off. But of course, this 
    had no effect on his psychological well-being.



Now, 
    when you hear the evidence, I do want you to consider Mr. Hutchinson. I want 
    you to consider yourself being in Mr. Hutchinsons position. Youre obliged 
    to be fair to Mr. Hutchinson, and youre obliged to be fair to the plaintiff. 
    And I tell you now, that its Mr. Hutchinsons position that hes in no way 
    responsible for this accident or how the plaintiffs life has turned out.



And 
    our position will be that the plaintiff and his mother cannot use this motor-vehicle 
    accident as an excuse for all the things that have gone wrong in his life; 
    and that this accident is not an excuse to shirk his responsibilities. Responsibilities 
    that we all deal with, day in and day out. Thank you.



[12]

Counsel 
    for the plaintiff did not object to the defence opening either during its 
    presentation, at its conclusion, or later in the trial.  The learned trial 
    judge did not comment on the defence opening address at the time it was given 
    or later in the trial.

[13]

The 
    defendants closing address included this:

Now, 
    again, Id like you to put yourself into Mr. Hutchinsons position, and think 
    about the  accusations that have been levelled against him. And Im here to 
    tell you hes not responsible for this accident. Hes not responsible for 
    Mr. Brophy becoming a drug abuser. Hes not responsible for him becoming a 
    drug dealer, who continues to deal in drugs.



Hes 
    not responsible for this mans troubled life; and I would ask you, in your 
    verdict, to send a message to the plaintiff and to his mother, that this  
    and the message is that this motor-vehicle accident cannot be used as an excuse 
    for all the things that have gone wrong. This is not an excuse for Mr. Brophy 
    to shirk his responsibilities, and that Mr. Brophy should focus his attention 
    elsewhere, and not look to my client, Mr. Hutchinson, to make his life bright. 
    Particularly when Mr. Hutchinson had nothing do with making his life wrong.



[14]

Counsel 
    for the plaintiff made no objection to the defendants closing address, and 
    the learned trial judge did not suggest it was improper in any way.

IV.  
    THE ORDER AND TIMING OF COUNSELS ADDRESSES

[15]

The 
    order and timing of counsels addresses to a civil jury are governed by Rule 
    40(53) which provides:

40(53)  
    Addresses to the jury or the court shall be as follows:



(a)  the party on whom the onus of proof lies   may open his or her case before 
    giving    evidence;

(b)  at the close of the case of the party who began, the opposite party, 
    if that party     announces his or her intention to give   evidence, may open 
    his or her case;



(c)  at the close of all of the evidence, the   party who began may address 
    the jury or the     court, and the opposite party may then address the jury 
    or the court and the party who began     may then reply and the court may 
    allow the opposite party to be heard in response to a    point raised in the 
    reply;



(d)  where a defendant claims relief against a co-defendant, that defendant 
    may address the jury after that co-defendant;



(e)  where a party is represented by counsel,   the rights conferred by this 
    rule shall be   exercised by the partys counsel.



[am. 
    B.C. Reg. 95/96, s.18.]





[16]

On 
    a plain reading of this Rule, as the plaintiff almost invariably has the initial 
    burden of proof, the defence has no right to open its case until  the close 
    of the case of the party who began, and then only if he announces his intention 
    to give evidence.  The Rule gives both parties a discretion whether to address 
    the jury or not, but the order of the addresses is mandatory.

[17]

The 
    present Rule is more complete than its predecessors.  The first B.C. Supreme 
    Court Rules, 1890, dealt only with closing addresses:

358(31)  
    Upon a trial with a jury the addresses to the jury shall be regulated as follows: 
    The party who begins, or his counsel, shall be allowed at the close of his 
    case, if the opponent does not announce any intention to adduce evidence, 
    to address the jury a second time for the purpose of summing up the evidence, 
    and the opposite party, or his counsel, shall be allowed to open his case, 
    and also to sum up the evidence, if any, and the right to reply shall be the 
    same heretofore.



[18]

That 
    Rule was copied verbatim from Rule 460 of the English Rules, 1883.

[19]

The 
    practice as to opening addresses in England is summarized in
Halsburys 
    Laws of England
, 3
rd
ed., Vol.3, at para.107:

When 
    counsel for the new party who does not begin announces his intention to call 
    witnesses, then on the close of his opponents case he opens his own case, 
    and comments on the evidence that has been given, and states the effect of 
    the evidence which he proposes to adduce.



[20]

Counsel 
    for the defence suggested that the literal reading of Rule 40(53) is modified 
    by other Rules:

Transition



1(9) Unless the court otherwise orders, all     proceedings, whenever commenced, 
    shall be      governed by these rules.



. . .





Waiver 
    of rule by agreement



1(11) Upon application and if all parties to a proceeding agree, the court 
    may order that any   provision of these rules does not apply to the   proceeding.



Non-compliance 
    with rules



2(1) Unless the court otherwise orders, a failure to comply with these rules 
    shall be    treated as an irregularity and does not nullify   a proceeding, 
    a step taken or any document or      order made in the proceeding.





[21]

Counsel 
    for the defence says there is a long-standing practice in British Columbia 
    giving a judge discretion to permit counsel for the defence to give an opening 
    address immediately upon the conclusion of the plaintiffs opening.  No case 
    authority is cited but, counsel referred us to a paper prepared for the Trial 
    Lawyers Association of British Columbia, 1991: Marvin Storrow, Q.C., Winning 
    the Case Before Calling Your First Witness (Trial Lawyers Association of 
    British Columbia Seminar, Trial by Jury, 18 October 1991) [unpublished].

[22]

Some 
    statements of learned authors appear to support the defence right to open 
    before any evidence is called: Geoffrey Adair,
On Trial: Advocacy Skills 
    Law and Practice
(Vancouver: Butterworths, 1992); Sopinka, Houston and 
    Sopinka,
The Trial of an Action, 2
nd
ed
. (Vancouver: Butterworths, 
    1998) at 77; and Bennett and Cascadden,
Procedural Strategies for Litigators 
    in British Columbia and Alberta
(Vancouver: Butterworths, 2001) at 143.

[23]

The 
    order of speeches prescribed by Rule 40(53) reflects the purpose an opening 
    speech is intended to serve.
Halsbury, supra
, at para.103 says:

The 
    object of an opening is to give the jury a general notion of what will be 
    given in evidence. Counsel in opening states the facts of the case, the substance 
    of the evidence he has to adduce, and its effect on proving his case, and 
    remarks upon any point of law involved in the case. Counsel may in opening 
    refer to those facts of which the court takes judicial notice.



[24]

The 
    openings purpose is to outline the case the party bearing the onus of proof 
    (usually the plaintiff) intends to present.  Counsels goal in opening is, 
    or should be, to assist the jury in understanding what his or her witnesses 
    will say, and to present a sort of overview of the case so that the jury 
    will be able to relate various parts of the evidence to be presented to the 
    whole picture counsel will attempt to present.

[25]

The 
    right of a plaintiff to open is a considerable advantage.  It enables counsel 
    to explain in a few minutes a case which may take days or weeks to develop 
    in evidence, and to state her case in the way most favourable to her clients 
    interests.  The opening can give the trier of fact a framework within which 
    to understand and evaluate the plaintiffs case as it unfolds.  For the party 
    bearing the burden of proof, this can be a most useful tool.

[26]

Unlike 
    the Rule in Ontario governing the presentation of jury addresses, Ontario, 
    Rules of Civil Procedure, r.52.07(1), Rule 40(53) does not give the court 
    a specific discretion to permit a defence opening before any evidence is called.  
    The discretion to permit such a practice in British Columbia must therefore 
    be found in the general provisions of Rule 1(9) and (11).  Rule 1(9) is headed 
    Transition.  It appears to give the court a discretion to dispense with 
    the application of the Rules to any proceeding, but it is clearly a transitional 
    provision applying to proceedings whenever commenced.  My present view is 
    that this Rule was intended to make the Rules promulgated by B.C. Reg. 221/90 
    effective September 1, 1990 applicable to proceedings commenced before those 
    Rules came into force.  I do not think the Rule can be read as conferring 
    an unfettered discretion on the court to dispense with the application of 
    the Rules at will.

[27]

Rule 
    1(11) does confer a general discretion on the court to order that any provision 
    of the Rules does not apply to the proceeding, but that Rule may only be 
    relied upon if all the parties to a proceeding agree.  Apart from the silence 
    of counsel for the plaintiff when the defence sought to make his opening, 
    there is nothing in the record to indicate the plaintiffs agreement.

[28]

On 
    the record presented in this case, I am not prepared to infer that counsel 
    for the plaintiff agreed, within the meaning of Rule 1(11) to the non-application 
    of Rule 40(53).  And, without the agreement of all parties, Rule 1(11) confers 
    no discretion on the court to dispense with the application of any provision 
    in the Rules.

[29]

The 
    difficulty in this case is that counsel for the plaintiff was given no opportunity 
    either to agree or to object.  Immediately after defence counsels request 
    to make an opening before evidence was called, and his saying I dont know 
    if theres any objection to that or not, the Court said: Well, youre entitled 
    to do it either at the start or the opening of your defence.  Its all right.

[30]

With 
    respect, that statement does not accord with anything that appears in the 
    Rules.  The judge did not purport to exercise any discretion granted by Rule 
    1(11) or any other Rule.  He said the Rules provided for something which they 
    do not.

[31]

A 
    more experienced counsel for the plaintiff would, I expect, have drawn this 
    misstatement to the judges attention, and if counsel did not agree to the 
    defence opening at the start would have voiced her objection to that course 
    of action.  I will consider, later in these reasons, whether counsels failure 
    to object in a timely way is fatal to raising the issue on appeal.  It is 
    perhaps, however, understandable that counsel trying her very first jury trial 
    would be reticent to challenge the judge on a matter of law, if she was aware 
    of what the Rules in fact provided.

[32]

Counsel 
    for the defence also contended that Rule 40(53) should be read in light of 
    Rule 2(1) which says that a failure to comply with the Rules shall be treated 
    as an irregularity and does not nullify a proceeding.  I do not regard the 
    presentation of defence counsels address immediately after the plaintiffs 
    opening, and before any evidence was called, as a mere technical breach of 
    the Rules.  It cost the plaintiffs counsel a large measure of the advantage 
    her opening should have had.  Instead of listening to the plaintiffs case 
    with the overview or framework that plaintiffs counsel provided, the jury 
    would have listened in an entirely different frame of mind.  The connection 
    between the plaintiffs opening and the various pieces of evidence presented 
    on his behalf would have been disrupted, and replaced by the impressions defence 
    counsel sought to implant.

[33]

Rule 
    2(1) does not apply in this case because the question is not whether any proceeding 
    was a nullity, but whether the trial was fair.  A trial judge has the discretion 
    to order that failure to comply with the Rules be treated as something other 
    than an irregularity, and this court has the power to make the same order.

[34]

The 
    judges direction that counsel could make his opening at the start if he 
    chose to do so, was an order made without jurisdiction.  It is also an order 
    which in my view caused prejudice to the plaintiff.

[35]

The 
    degree of that prejudice will be considered in the next part of these reasons.

[36]

Before 
    leaving this first issue, I would offer some comments on what the various 
    text writers have said about the practice of defence counsels opening before 
    any evidence is called.  There is a suggestion that this is a growing trend 
    in British Columbia practice.  There may well be many cases where such a practice 
    is desirable.  One can think of cases involving particularly complicated facts, 
    or a consideration of many documents, or complex and contradictory expert 
    evidence.  For these, and other compelling reasons, a judge may well consider 
    that hearing both (or all) sides open their case before any evidence is 
    called would facilitate a better understanding of the case.  Even in these 
    cases, however, it would appear that the Rules require the agreement of all 
    parties before the court may exercise its discretion to so order.

[37]

I 
    would also observe that the cases calling for consecutive openings are generally 
    of such a nature as would be tried by judge alone.  While opening statements 
    can always be effective tools, the initial impression to be made by an opening 
    statement is, in my view, of less importance in a trial by judge alone, than 
    in a trial by judge and jury.  That is so because judges will already be familiar 
    with the two or more sides of the case to be presented from reading the pleadings, 
    and because of the judges experience with the adversarial process.

[38]

I 
    would not wish anything said in these reasons to be interpreted as suggesting 
    a limitation on the judges discretion to vary the procedure laid down by 
    Rule 40(53) if all parties consent.  It is a discretion which must, however, 
    be exercised judicially, and in accordance with the Rules.  That did not occur 
    here.

V.   
    THE CONTENT OF DEFENCE COUNSELS ADDRESSES

[39]

The 
    plaintiff now contends that the opening address of defence counsel was highly 
    prejudicial because he said:

1.   The plaintiff was a drug dealer in order to support his own use of marijuana;

2.   The plaintiff was a school drop-out and not     gainfully employed;

3.   The 
    plaintiffs physical and psychological injuries could not have been serious 
    or he would have anticipated the plaintiff was seeing all sorts of doctors 
     ;

4.   The 
    recommendation of the plaintiffs psychologist that he should take up professional 
    jet-ski racing was so far-fetched as to be deserving of sarcasm  Its true.  
    Its true.;

5.   The 
    jurors should put themselves in the defendants position; and

6.   The 
    plaintiff and his mother were using the accident as an excuse for all the 
    things that had gone wrong in his life.

[40]

Before 
    commenting on each of these objections, it will be useful to describe the 
    proper limits of an opening statement.

[41]

In 
    an opening statement, counsel may not give his own personal opinion of the 
    case.  Before any evidence is given he may not mention facts which require 
    proof, which cannot be proven by evidence from his own witnesses, or which 
    he expects to elicit only on cross-examination.  He may not mention matters 
    that are irrelevant to the case.  He must not make prejudicial remarks tending 
    to arouse hostility, or statements that appeal to the jurors emotions, rather 
    than their reason.  It is improper to comment directly on the credibility 
    of witnesses.  The opening is not argument, so the use of rhetoric, sarcasm, 
    derision and the like is impermissible: see
Halsbury, supra
, at para.103; 
    Williston and Rolls,
The Conduct of An Action
(Vancouver: Butterworths, 
    1982); Olah,
The Art and Science of Advocacy
(Toronto: Carswell, 1990) 
    at 8-8; Lubet, Block and Tape,
Modern Trial Advocacy
:
Canada, 2
nd
ed
. (Notre Dame: National Institute for Trial Advocacy, 2000).  Against 
    this general background, I will consider the objections the plaintiff now 
    makes to the defendants opening address.

[42]

1. 
    Referring to the plaintiff as a drug dealer was highly prejudicial and improper.  
    It portrayed the plaintiff as someone engaged in criminal activity.  There 
    is nothing in the record to suggest the defendant could prove the allegation 
    in any way other than on cross-examination.  And in any event, it was irrelevant 
    to any matter in issue before the jury.  It could not assist the jury on any 
    question of liability or damages.  The allegation could only be relevant to 
    the plaintiffs credibility, if proven independently, and denied by the plaintiff.  
    The statements only purpose could have been to prejudice the jury.

[43]

2. 
    The statements that the plaintiff dropped out of school and was not gainfully 
    employed were relevant to the issue of damages.  However, they were not necessary 
    to explain any evidence which the defence intended to adduce, and when made 
    at a time in the trial when no evidence had been heard they took on an argumentative 
    quality designed to portray the plaintiffs claim as undeserving of the jurys 
    consideration.

[44]

3. 
    The statement that You would have anticipated the plaintiff was seeing all 
    sorts of doctors is not a comment upon any evidence the defence proposed 
    to lead.  It is a purely argumentative statement, suggesting to the jury how 
    they should assess the plaintiffs credibility.

[45]

4. 
    The suggestion that the psychologists report was far-fetched, by treating 
    it with sarcasm, has no place in an opening statement.  It is argumentative 
    and rhetorical, and goes only to the issue of the psychologists credibility.  
    Whether such a statement would have been permissible in a closing address 
    would depend on what the witness said in cross-examination.  Here, the psychologist 
    did not testify.  The plaintiff relied only on the report, and the defence 
    apparently did not require her attendance for cross-examination.  (In his 
    closing address, defence counsel said of Dr. Schultzs report  I feel its 
    garbage in, garbage out.  This expression of counsels personal opinion was 
    also improper.)

[46]

5. 
    The statement that I want you to consider yourself being in [the defendants] 
    position is also improper.  The jurys duty is to follow the judges instructions 
    in assessing the evidence.  What defence counsel wants is irrelevant.  More 
    importantly, it was wrong to suggest that the jury should place themselves 
    in the defendants position.  That is a direct appeal to the jurys sympathies 
    and interests, calculated to divert them from their proper role as impartial 
    arbiters between two adversaries.  In
Hesse v. St. John Railway Company
(1899), 30 S.C.R. 218 at 239, the Supreme Court of Canada said:

It is 
    perhaps impossible to prevent jurors looking at a case in this way, but at 
    least they ought not to be invited to do so, and such direct resorts or appeals 
    to the feelings and interests of the individual jurymen can only exercise 
    a disturbing or misleading influence.



[47]

6. 
    The statements that the plaintiff and his mother used the accident as an 
    excuse for all the things that have gone wrong in his life and as an excuse 
    to shirk his responsibilities were improper.  They imply that the accident 
    did not cause all of the plaintiffs difficulties, that the plaintiff would 
    say that it did, and that he was therefore being dishonest or exaggerating.  
    The statements were therefore an attack upon the credibility of the plaintiff 
    and his mother, argumentative and rhetorical.

[48]

It 
    is, of course, impossible to say what effect these improper statements had 
    upon the jurys consideration of the evidence in this case.  It seems, however, 
    inevitable to me that collectively they could only have had a very damaging 
    effect on the way the jury listened to and understood the evidence presented 
    on the plaintiffs behalf.  Their impact is bound to have been much greater 
    having been heard in advance of any evidence and they would, in my view, largely 
    have undermined any advantage the plaintiff might otherwise have had by his 
    own counsels opening address.

VI.  
    PLAINTIFF COUNSELS FAILURE TO OBJECT

[49]

Counsel 
    for the defence argued on appeal that it was now too late for the plaintiff 
    to object to the order of counsels addresses, or to any improper or inflammatory 
    statements in defence counsels address of which the plaintiff now complains.  
    Counsel for the defence noted that not only did plaintiffs counsel not object 
    in a timely way, she did not object at any subsequent time in this four day 
    trial.  He says that plaintiffs failure to object at any time at trial is 
    a strong indication that the trial was not unfair, and that the plaintiff 
    suffered no real prejudice.

[50]

This 
    court has held that the failure of counsel to object in a timely way at trial 
    to an alleged impropriety is a significant consideration in deciding whether 
    to order a new trial: see
Rendall v. Ewert
(1989), 38 B.C.L.R. 
    (2d) 1 (C.A.);
Boudreault v. Redpath
(1993), 77 B.C.L.R. (2d) 
    224 (C.A.); and
Morton v. McCracken
(1995), 7 B.C.L.R. (3d) 
    220 (C.A.).

[51]

The 
    rationale for treating the failure to object, in most cases, as a waiver of 
    the right to object is apparent in
Sornberger v. Canadian Pacific R.W. 
    Co.
(1897), 24 O.A.R. 263 (Ont.C.A.):

It is 
    a practice not to be encouraged to allow matters eminently proper to be disposed 
    of by the Judge to be passed over
sub silentio
before him, and then 
    made subjects of complaint in an appellate forum:
McDonald v. Murray
, 
    5 O.R. at pp.575 and 582. He, present, hearing and seeing, can best rule as 
    to whether there has been an undue invasion of the large privileges of counsel 
    addressing the jury; and if the best and most immediate remedy of closure 
    or the like is not invoked before him, it must be taken that the gravity of 
    the situation was not so serious at the time of the address as it afterwards 
    looms up in the light of the verdict.



[52]

In 
    other words, the trial judge is in the best position to observe the effect 
    of counsels statements on the jurors, and to fashion an appropriate remedy 
    for any transgressions.  Where no objection is taken, the assumption is that 
    the effect of any transgression could not have been seriously misleading or 
    unfair and there would be no reason for suspecting injustice.

[53]

It 
    is, however, recognized that there may be exceptional circumstances which 
    merit a new trial, despite a failure on the part of counsel to object to an 
    address:
Dale v. Toronto R.W. Co.
(1915), 24 D.L.R. 413 (Ont.S.C. 
    (App.Div.)).  In
R. v. Jacquard
, [1997] 1 S.C.R. 314, the court 
    declined to adopt a strict rule that the failure to object to a jury charge 
    invariably waives the right of appeal.  Lamer, C.J.C. noted: Such a rule 
    might also unequivocally prejudice an accuseds right of appeal in cases
where 
    counsel is inexperienced
with jury trials.  (My emphasis.)

[54]

In
Basra v. Gill
(1994), 99 B.C.L.R. (2d) 9 (C.A.) the court recognized 
    that where there is a substantial wrong or miscarriage of justice a new 
    trial may be required, even in the absence of an objection.

[55]

In 
    my opinion, failure of counsel to make a timely objection to irregular or 
    improper proceedings at trial is and must remain, an important consideration 
    in determining whether there has been a miscarriage of justice.  That consideration, 
    however, is to be weighed against the nature and character of the irregularity 
    or impropriety complained of.

[56]

In 
    this case, the latter outweigh the former.  The judge declared defence counsels 
    right to open before any evidence was called without any foundation in the 
    Rules, and without giving plaintiffs counsel an opportunity to be heard on 
    the issue.  Defence counsel then used this opportunity to make a number of 
    statements that were irrelevant, argumentative and prejudicial.  The plaintiffs 
    right to have the evidence to be led on his behalf heard and understood by 
    a jury whose minds had not been diverted from their true task was lost.  The 
    result, in my respectful opinion, and despite the failure of plaintiffs counsel 
    to object, was an unfair trial and a miscarriage of justice.

VII. 
    THE REMEDY

[57]

Counsel 
    for the plaintiff submitted that if we were disposed to allow the appeal, 
    the case should be referred back to the judge who presided at this trial.  
    He says that would be a more speedy and economical resolution than ordering 
    a new trial.  It would also reflect the result that might have been obtained 
    if the judge had discharged the jury for defence counsels improper statements 
    and (with plaintiffs consent) continued the trial by judge alone: see Rule 
    41(7).

[58]

Counsel 
    for the defence submitted that if we were disposed to allow the appeal, we 
    should order a new trial so that the defendant would not be deprived of his 
    right to trial by judge and jury.  He says plaintiffs failure to object at 
    trial should not result in a penalty to the defence.

[59]

The 
    authority of this court to order a new trial is found in s.27 of the
Court 
    of Appeal Act
, R.S.B.C. 1996, c.77:

27(1)     
    If on the hearing of an appeal it appears       to the court that there should 
    be a new      trial or hearing, the court may set aside          the verdict, 
    finding or order and direct a      new trial or hearing;

(2)     
    If the court considers that the new trial       or hearing should be limited, 
    the court       may give final judgment as to part or            parts only 
    of the matter in controversy        or as to some or one only of the parties 
           and direct a new trial or hearing as to         the remaining part 
    or party.



[60]

We 
    have not been referred to any authority where this court has referred a case 
    for re-trial by judge alone, where the original trial was by judge and jury.  
    I have been unable to find any authority to support such an order.

[61]

If 
    objection had been taken when defence counsel completed his opening address, 
    the trial judge might have considered exercising his discretion to continue 
    the trial without a jury.  He was not bound to do so however.  Defence counsel 
    made his improper statements before any evidence was heard, and the judge 
    might simply have declared a mistrial, so that a new trial could commence 
    at a later date before a new jury.

[62]

I 
    would allow the appeal with costs and remit the case to the trial court for 
    a new trial.

[63]

There 
    remains the issue of the disposition of costs at trial.  I have concluded 
    that the appeal should be allowed for two reasons: first, because defence 
    counsel was allowed to open before evidence was called, on the judges misapprehension 
    of the law; and second, because defence counsel over-stepped the bounds of 
    propriety in his opening remarks.  Although plaintiffs counsel did not object 
    to either of these defects in the proceedings at trial, in my view the plaintiff 
    should nevertheless have the costs thrown away.  I would not have been disposed 
    to make that order if the appeal had succeeded on the first ground alone.  
    But as the real prejudice was caused by what defence counsel said in his opening, 
    it is only fair that the defence bear the costs thrown away at trial.



The 
    Honourable Chief Justice Finch







I AGREE:







The Honourable Madam 
    Justice Rowles







I AGREE:







The Honourable Madam 
    Justice Huddart




